DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/29/2021, 01/13/2022, and 04/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive since it does not encompass the inventive concept for which the independent claims describe. A new title is required that is clearly indicative of the invention to which the claims are directed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,258,110. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the conflicting claims, i.e. the instant claims are written in a broader manner. For example, the conflicting claims include a vehicle charger for charging a battery of a vehicle a memory with time-based user entry in order to control the charging operation including a delay and checks for minimum threshold levels during the charging operation.
 The additional dependent claims are also encompassed by the conflict claims, i.e. “time of day”, “display” and “transmitter” correspond in a one-to-one manner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-13, 15-16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Pryor [US 2008/0007202].
With respect to claim 1, Pryor discloses a vehicle charger for charging a battery of a vehicle [Fig. 1], the vehicle charger comprising: a memory [implicit feature/function of a controller] in which to save a time of day entered by a user [par. 0016-0018]; and a controller [114-116] coupled to the memory, the controller changing a supply of electric power to charge the battery during the course of a charging session by at least one of a group consisting of increasing a rate of charge of the battery, decreasing the rate of charge of the battery, starting battery charging, and stopping battery charging based at least in part upon the time of day entered by the user [Figs 3-4]; wherein the controller supplies electric power to the battery if a level of battery charge is below a threshold level of battery charge independent of the time of day entered by the user, the controller supplying electric power to the battery until the threshold level of battery charge is reached [152; par. 0018,0022].

With respect to claim 2, Pryor further discloses a user interface by which the user enters the time of day, wherein the user interface includes a display [120].
With respect to claim 3, Pryor further discloses including a user-manipulatable control by which the user sets the threshold level of battery charge [i.e. via user interface 120, par. 0022].

With respect to claim 4, Pryor further discloses wherein the controller is a first controller, the vehicle charger further comprising at least one of a group consisting of a transmitter and a receiver enabling communication between the first controller and a second controller remote from the vehicle and the vehicle charger [via 124/126].

With respect to claim 5, Pryor further discloses wherein the first controller is adapted to control power supply to the battery of the vehicle responsive at least in part to signals from the second controller [par. 0023-0024].

With respect to claim 6, Pryor further discloses a display coupled to the controller [120], wherein the controller is adapted to display a level of charge of the battery on the display [par. 0016; as the controller collects the voltage/charge level data of the battery it would then at least be “adapted to” send the information to the display].

With respect to claim 7, Pryor discloses a method of charging a battery of a vehicle [Fig. 1], the method comprising: receiving, via a user interface [120], a selection by a user at least partially defining when a vehicular battery charger will begin or finish charging the battery of the vehicle [par. 0018-0022]; connecting the vehicular battery charger to at least one of the vehicle and a source of power [via 102]; determining a level of charge of the battery [152]; commencing, via a controller of the vehicular battery charger [114/116], charging the battery if the level of charge of the battery is determined to be less than a full level of charge and is below a predetermined threshold that is also less than the full level of charge of the battery [Fig. 4; i.e. 148->152->154->150]; delaying, via the controller, charging of the battery based at least in part upon the selection by the user if the level of charge of the battery is determined to be above the predetermined threshold but below the full level of charge [Fig. 4; i.e. 148->152->154->144; see also Fig. 3; 138->140->130].

With respect to claim 8, Pryor further discloses wherein the user interface is electrically coupled to the controller of the vehicular battery charger [Fig. 2].

With respect to claim 9, Pryor further discloses wherein the interface is a display [par. 0018].

With respect to claim 10, Pryor further discloses wherein the selection by the user comprises a time of day [i.e. CIT and/or PCTT].

With respect to claim 11, Pryor further discloses wherein the selection by the user comprises an instruction to delay charging of the battery [par. 0018-0020; i.e. standard or economy modes via selection of CIT and PCTT times].

With respect to claim 12, Pryor further discloses receiving, via the user interface, the predetermined threshold [par. 0020-0022].

With respect to claim 13, Pryor further discloses charging the battery until the predetermined threshold is reached, and then pausing charging of the battery based at least in part upon the selection by the user [Figs 3-4].

With respect to claim 15, Pryor discloses a vehicle charger for charging a battery of a vehicle [Fig. 1], the vehicle charger comprising: a memory [implicit feature for controllers] in which to save a selection by a user at least partially defining when the vehicle charger will begin or finish charging the battery of the vehicle [par. 0016-0018]; and a controller [114/116] configured to: determine a level of charge of the battery [par. 0016], and if the level of charge of the battery is determined to be less than full and less than a predetermined threshold [152], commence charging of the battery [154->150], continue charging the battery to a level that is less than full [150->152; the minimum threshold], and then pause charging of the battery for a period of time [154->144]; and if the level of charge of the battery is instead determined to be less than full but more than the predetermined threshold, delay charging of the battery based at least in part upon the selection entered by the user [i.e. loop does not head toward 150 to charge but rather to 144 to delay].

With respect to claim 16, Pryor further discloses wherein the selection by the user comprises a time of day [PCTT and CIT].

With respect to claim 18, Pryor further discloses a user interface by which the user enters the time of day, wherein the user interface includes a display [120].

With respect to claim 19, Pryor further discloses wherein the display is electrically coupled to the controller [Fig. 2].

With respect to claim 20, Pryor further discloses wherein: the controller is a first controller, the vehicle charger further comprising at least one of a group consisting of a transmitter and a receiver enabling communication between the first controller and a second controller remote from the vehicle and the vehicle charger [via 124/126]; and the first controller is adapted to control power supply to the battery of the vehicle responsive at least in part to signals from the second controller [par. 0023-0026].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] as applied above, and further in view of Nor et al. [US 5,594,318].
With respect to claims 14 and 17, Pryor discloses the charging time of day does affect the cost of the electricity but fails to explicitly disclose starting or stopping supply of power to the battery based at least in part upon a threshold cost of power. However, such a method is routine in the art of vehicle battery charging. For example, Nor teaches starting or stopping supply of power to the battery based at least in part upon a threshold cost of power [col. 5 and 11-12].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to further include controlling the charging operation based at least in part upon a threshold cost of power for the benefit of allowing the user direct control over the cost of the recharging operation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859